Citation Nr: 0511571	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to assignment of an initial disability rating in 
excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This matter was remanded by the Board in May 2001 and August 
2003 for additional development, to include affording the 
veteran a VA examination.  The requested development having 
been accomplished, the RO has transferred the claims file to 
the Board.


FINDING OF FACT

The veteran's hemorrhoids during the rating period do not 
approximate findings of persistent bleeding, with secondary 
anemia or fissures.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applies to his claim by 
correspondence dated in November 2001, January 2004, and 
September 2004.  In this regard, it is noted that, although 
he was notified of the VCAA and the provisions applicable to 
his increased rating claim subsequent to the September 1998 
rating decision, the September 1998 rating decision preceded 
the enactment of the VCAA.  Moreover, it is noted that this 
claim is, in essence, derivative of the September 1998 rating 
decision and not based upon receipt of an application for 
benefits.  Accordingly, the Board finds that the veteran was 
not prejudiced by any VCAA notice timing deficiency.  See 
VAOPGCPREC 8-2003; but see, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The facts in this case can be distinguished 
from Pelegrini, in that VA regulations provide specific 
procedures upon receipt of a notice of disagreement and the 
United States Court of Appeals for Veterans Claims (Court) 
has held that only one notice of disagreement may be received 
upon a single adjudicatory issue.  See, 38 C.F.R. § 20.200 
(2003); see also, Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993); Manlincon v. West, 12 Vet. App. 238 (1999).  Here, 
notice for the claim involved could not have been provided 
prior to the rating decision from which the notice of 
disagreement flowed and subsequent notice and re-adjudication 
after the fact would have seriously impeded the timing and 
process for perfecting the appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case and supplemental statements of 
the case, during the course of his claim for service 
connection for hemorrhoids.  As he has been kept apprised of 
what he must show to prevail in his claims, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He underwent VA 
examinations in May 1999, June 2001, May 2003, and October 
2004.  Therefore, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

In this regard, it is noted that the veteran was afforded 
numerous VA examinations in connection with this claim in an 
effort to obtain an examination during a period when he was 
experiencing an active phase of his hemorrhoids.  However, 
the examination reports do not reflect that the examinations 
were performed during an active phase of the veteran's 
hemorrhoids.  Notwithstanding the absence of an examination 
during an active phase of hemorrhoids, the October 2004 
report of VA examination includes the veteran's statement 
that his hemorrhoids tend to be a nuisance rather than a 
painful condition and that they are rarely more than an 
annoyance to him.  Accordingly, the Board finds that this 
examination report is adequate for rating purposes and that 
another remand of this matter would be an unnecessary waste 
of appellate time and resources.

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The veteran claims that the severity of his service-connected 
hemorrhoids warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The veteran's service-connected hemorrhoids are currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  The 
veteran's disorder is thus contemplated as involving 
characteristics of being irreducible, large or thrombotic, 
with excessive redundant tissue, evidencing frequent 
recurrences.  Id.  Hemorrhoids with persistent bleeding, and 
with secondary anemia, or with fissures, warrant the maximum 
20 percent disability evaluation.  Id. 

A May 1999 report of VA examination notes that the veteran 
has had a history of hemorrhoids since approximately 1979.  
It is further noted that, with the exception of having his 
hemorrhoids lanced on one occasion during service, he has 
been using over the counter creams and has been doing fairly 
well.  The veteran reported that he experiences flare ups of 
his hemorrhoidal symptoms approximately once per month, he 
does not lose weight or sleep, he has lost no time from work, 
and he has about one bowel movement per day.  He also 
complained of occasional pain and blood in his stool.  Upon 
physical examination, the perianal skin and digital 
examination were within normal limits.  The examiner noted 
that tone, external sphincter muscle, and puborectalis muscle 
were also normal.  Anoscopy revealed multiple grade 2 
internal hemorrhoids with some external skin tags.  The 
impression was normal flexible sigmoidoscopy, grade 2 
combined internal external hemorrhoids.  

During his March 2000 personal hearing before a hearing 
officer at the RO, the veteran testified that his hemorrhoids 
were in a "major flare up" phase at the time of the hearing 
and that he experiences such flare ups, on average, at least 
once per month, for four or five days at a time.  He stated 
that his hemorrhoids are symptomatic of a lot of pain as well 
as some swelling and itching.  He has not been aware of any 
blood and he has not seen a physician for treatment of his 
hemorrhoids.  

A June 2001 report of VA examination notes that the veteran 
had been doing better recently after starting a high fiber 
diet.  He reported no significant problems, with the 
exception of occasional rectal bleeding.  Examination 
revealed no obvious external abnormalities and digital 
examination revealed good tone with squeezing.  Anoscopy 
revealed +2 internal hemorrhoids.  No other significant 
anorectal pathology was noted.  The impression was minimally 
symptomatic internal hemorrhoids.  

Upon VA examination in May 2003, the veteran reported that 
his hemorrhoids were not in the "active phase" at the time 
of examination.  He reported that he generally has no 
bleeding but he does have swelling and pain at the +4/10 
level which occur about once per month and last for three to 
four days.  He also reported frequent diarrhea but stated 
that this does not seem to exacerbate the problem.  The 
veteran also reported occasional post-bowel movement pain.  
Since his discharge in 1998, the veteran reported essentially 
no follow up treatment for hemorrhoids, which he treats 
symptomatically.  Examination of the external anus revealed 
some external hemorrhoids and digital rectal examination was 
essentially normal.  Sphincter tone was also normal.  
Anoscopy examination showed internal hemorrhoids.  The 
diagnosis was hemorrhoids, internal and external.  

An October 2004 report of VA examination notes that, although 
the veteran reported that his hemorrhoids were probably at 
their very best at the time of examination because he had 
just returned from a two week vacation, he reported that they 
generally tend to be a nuisance rather than a painful 
condition and that they are rarely more than an annoyance to 
him.  The veteran reported rare bleeding, occasional itching, 
and stated that he is not bothered by constipation or bowel 
movements.  He reported occasionally using Preparation H but 
no other treatment.  Physical examination revealed that the 
skin appeared normal and there were a few small external 
hemorrhoids just visible at the anal verge without evidence 
of excoriation, infection, or open areas.  The rectal tone 
was normal and a few small hemorrhoids were palpable.  There 
was no unusual discomfort or blood on rectal examination.  
The assessment was internal and external hemorrhoids which 
appear to be mild.  

As noted above, VA must solely employ the rating schedule as 
promulgated in the evaluation of service-connected disorders.  
Massey, 7 Vet. App. at 208.  With such application, it is 
clear that the veteran's hemorrhoids do not approximate the 
rating criteria for a 20 percent disability evaluation.  
Although the veteran reported occasional rectal bleeding; 
there was no objective medical evidence of either persistent 
bleeding or anemia or fissures.  Because the terms of the 
rating schedule as applied do not support the assignment of a 
higher disability rating, i.e., in excess of 10 percent, the 
claim must be denied. 

The Board observes that although the veteran is entitled to a 
staged rating as this case entails an initial evaluation, at 
no time during the pendency of this appeal have the veteran's 
hemorrhoids caused symptomatology consistent with an 
evaluation in excess of ten percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hemorrhoids have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in making this determination with respect to the 
veteran's claim for an increased rating, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

A disability rating in excess of 10 percent for service-
connected hemorrhoids is denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


